March 7th, 1816, the president pronounced the opinion of this court.
“ The court is of opinion that the instruction of the supe- “ rior court is erroneous in this, that the five years possession “ of the negroes by Douglas Barksdale, if proved, vested a “ title in him which enured in favour of his creditors, notwith- “ standing he might thereafter have returned the same to the “ plaintiff from whom lie had derived them. — The judgment “ is therefore reversed, the cause remanded, for a new trial to “ he had therein, on which no such instruction is to be given, “ but one, if required, correspondent with this decision.